                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                             CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.

         ORDER GRANTING UNOPPOSED MOTION TO FILE UNDER SEAL

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Leave to

File Portions of Plaintiff’s Response and Exhibits Under Seal, (Doc. 131), filed July 29,

2019. Plaintiff states that portions of its Response to Defendant’s Motion for Partial

Judgment on the Pleadings and some of the accompanying exhibits contain

Confidential Information pursuant to the parties’ Stipulated Protective Order, (Doc 36).

(Doc. 124). The Court, having considered the Motion, noting it is unopposed, and being

otherwise fully advised, finds that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff’s Unopposed Motion for Leave to

File Portions of Plaintiff’s Response and Exhibits Under Seal, (Doc. 131), is GRANTED,

and Plaintiff may file these documents under seal.

       IT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
